t c summary opinion united_states tax_court lonnie d johnson jr petitioner v commissioner of internal revenue respondent docket no 11767-16s filed date beverly winstead richard ochran student and jose montalvo student for petitioner elizabeth m shaner for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his two children a child_tax_credit or an additional_child_tax_credit and an earned_income_tax_credit background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of maryland when his petition was filed with the court petitioner was previously married to jamene johnson the couple had two children a son who was born in and a daughter who was born in collectively the children unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure petitioner and ms johnson were divorced in or about the divorce proceeding transcript of the circuit_court for montgomery county maryland family division reflects a support and custody agreement agreement that was entered into freely and voluntarily by petitioner and ms johnson who each affirmatively stated to the family court that the agreement was in the children’s best interest insofar as custody was concerned the agreement called for petitioner and ms johnson to have joint legal custody of the children with ms johnson having sole physical custody but with petitioner having access to the children for one weekend per month for one month during the summer school vacation and on christmas new year’s and easter in odd years and on thanksgiving in even years in addition the agreement provided that every year the children’s birthday shall be spent with mom if it’s during school or during the week and if it happens to fall on a weekend then dad has a right to have the children on the children’s birthday finally the agreement provided that mother’s day will always be spent with mom father’s day with dad at trial petitioner testified that although there were no formal modifications made to the aforementioned agreement by or under the auspices of the montgomery county family court he and ms johnson informally made adjustments as needed between themselves petitioner as well as his son who was no longer a minor at the time of trial testified that the children stayed with their mother during the school week but that the children otherwise stayed with petitioner every weekend and holiday and throughout summer vacation as far as the school week was concerned the testimony was that the children were picked up after school on friday and dropped off sunday night petitioner acknowledged that every once in a while the children might go to california for a holiday with their mother that they did see their mother during the summer although very rarely and that he had the children for the majority of the holidays and thus not every holiday although according to petitioner it was a very rare occasion when he did not during ms johnson lived in gaithersburg maryland where the children attended public school during that year petitioner lived in baltimore maryland petitioner filed a federal_income_tax return for on it he reported wages of dollar_figure and unemployment_compensation of dollar_figure or total income as well as adjusted_gross_income of dollar_figure also on hi sec_2014 return petitioner elected single filing_status and he claimed dependency_exemption deductions for the children an additional_child_tax_credit and an earned_income_tax_credit in support of the latter petitioner attached to his return a schedule eic earned_income_credit on which he represented that the children resided with him for seven months during the year in a notice_of_deficiency respondent disallowed petitioner’s claimed dependency_exemption deductions additional_child_tax_credit and earned_income_tax_credit thereby determining the deficiency of dollar_figure for that is at issue in this case i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed 308_us_488 compare sec_7491 which does not serve to effect any burden-shifting in the present case given petitioner’s failure to raise the matter much less demonstrate that the prerequisites for the application of the section have been satisfied accordingly petitioner bears the burden_of_proof in this case ii dependency_exemption deductions in computing taxable_income sec_151 allows as a deduction an exemption for each dependent of a taxpayer sec_152 defines dependent to include a qualifying_child in order to be a taxpayer’s qualifying_child an individual must a bear a specified relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c satisfy certain age requirements d have not provided more than one-half of his or her own support for the year and if married e have not filed a joint_return other than only for a claim of refund with his or her spouse sec_152 respondent concedes that all but the second of the foregoing requirements are satisfied in the present case thus the parties’ dispute centers on whether the children had the same principal_place_of_abode as petitioner for more than one-half of petitioner contends that the children spent both a majority of hours and a majority of days with him in however the record in this case is much too wanting to support an analysis by hours as any such analysis requires supposition and assumption rather the court concludes that only an analysis by days is possible and at best given the meager record any meaningful analysis can be based only on the number of nights that the children slept in the home of each parent on brief petitioner posits that the children spent every weekend every holiday and the entire summer break with him and that the children were never with their mother other than during the school week this strikes us as improbable the court is not bound to accept testimony that is improbable unreasonable or questionable see 551_f2d_929 3d cir rev’g tcmemo_1975_278 see also 87_tc_74 nevertheless the court will indulge petitioner and proceed with its analysis generally along the lines he advocates however with respect to school holidays that fell in the middle of the school week the court concludes that it was more likely that the children continued to reside with their mother in order to more conveniently complete the school week finding see and compare sec_1_152-4 income_tax regs cited infra pp in the text in the context of the discussion of the special rule for children of divorced or separated parents as applicable the regulation provides that the custodial_parent is the parent with whom the child resides for the greater number of nights during the calendar_year one might wonder why the children both teenagers in were so willing to be away from school friends for so much of the time and one might also wonder about the likelihood of the children a boy and a girl being so inseparable that each always slept in the same parent’s home as the other it unlikely that they would have traveled to baltimore to stay with their father for just one night admittedly the number of nights that the children slept in the home of each parent cannot be decided with certainty or any degree of incontestable precision on the limited record in this case each party has presented an analysis that while favoring the offering party indicates that the issue is exceptionally close likewise the court’s independent analysis underscores the closeness of the issue however after weighing all the available evidence and keeping in mind that petitioner does bear the burden_of_proof the court concludes that the children spent nights at petitioner’s home in as shown in the appendix at the end of this opinion because nights is less than one-half of the calendar_year it cannot be said that the children had the same principal_place_of_abode as petitioner for more than one-half of the taxable_year see sec_152 however in the case of divorced or separated parents sec_152 provides a special rule to determine which parent is entitled to a dependency_exemption deduction for a child generally a child who is in the custody of one or both of the child’s parents for more than one-half of the calendar_year and receives more than one-half of his or her support from parents who are divorced or separated or who live apart at all times during the last six months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 sec_152 defines the custodial_parent as the parent having custody for the greater portion of the calendar_year as discussed supra the regulations similarly provide that the custodial_parent is the parent with whom the child resides for the greater number of nights during the calendar_year sec_1_152-4 income_tax regs according to the regulations a child is treated as residing with a parent for a night if the child sleeps at the residence of the parent or if the child sleeps in the company of the parent when the child does not sleep at a parent’s residence id subdiv i and ii sec_152 defines the noncustodial_parent as the parent who is not the custodial_parent as discussed above petitioner is the noncustodial_parent pursuant to sec_152 a child will be treated as a qualifying_child of the noncustodial_parent rather than of the custodial_parent when certain requirements are satisfied one of the requirements is that the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year sec_152 the declaration required under sec_152 must be made either on a completed form_8332 release revocation of release of claim to exemption for child by custodial_parent or on a statement conforming to the substance of form_8332 114_tc_184 aff’d sub nom 293_f3d_1208 10th cir sec_1_152-4 income_tax regs form_8332 provides an effective and uniform way for a custodial_parent to make the declaration required in sec_152 for the benefit of the noncustodial_parent 139_tc_468 aff’d 745_f3d_890 8th cir petitioner did not obtain a form_8332 or a similar written_statement from ms johnson without that form or a similar written_statement containing the information prescribed by sec_152 the court is obliged to conclude that petitioner is not entitled to the dependency_exemption deductions pursuant to sec_152 see 142_tc_131 on the basis of the foregoing neither of the children was petitioner’s qualifying_child within the meaning of sec_152 for and respondent’s disallowance of the dependency_exemption deductions is therefore sustained iii child_tax_credit and additional_child_tax_credit sec_24 and c provides that a taxpayer is entitled to a child_tax_credit with respect to each qualifying_child as defined in sec_152 who has not attained age sec_24 provides that a portion of the credit commonly referred to as the additional_child_tax_credit may be refundable as we concluded that the children are not petitioner’s qualifying children as defined in sec_152 for it follows as a matter of law that petitioner is not entitled to either a child_tax_credit or an additional_child_tax_credit for that year iv earned_income_tax_credit sec_32 allows an earned_income_tax_credit to an eligible_individual the term eligible_individual most commonly means an individual who has a qualifying_child for the taxable_year sec_32 for purposes of the earned_income_tax_credit the term qualifying_child generally means a qualifying_child as defined in sec_152 sec_32 the court has already held that the children are not petitioner’s qualifying children as defined in sec_152 for the year in issue however an individual who does not have a qualifying_child may also be an eligible_individual if certain other requirements are satisfied sec_32 the earned_income_tax_credit however is completely phased out for such a taxpayer whose earned_income equals or exceeds dollar_figure for see revproc_2013_35 sec_3 2013_47_irb_537 the term earned_income generally means the sum of the taxpayer’s wages and earnings from self-employment that are includable in gross_income for the taxable_year see sec_32 on the other hand earned_income excludes unemployment_compensation see sec_1_32-2 income_tax regs petitioner had earned_income within the meaning of sec_32 of dollar_figure for and would appear to satisfy the other requirements to qualify for an earned_income_credit without regard to a qualifying_child the parties shall determine that matter and compute the allowable_amount of the earned_income_credit as part of their rule computation to reflect the foregoing decision will be entered under rule appendix nights that petitioner’s children spent at his home in number of nights per stay fri jan s sat jan fri jan s sat jan fri jan s mon jan fri jan s sat jan fri jan s sat feb fri feb s sat feb fri feb s sun feb fri feb s sat feb fri feb s sat mar fri mar s sat mar fri mar s sat mar fri mar s sat mar thurs mar s sat mar fri apr s sat apr fri apr s sat apr fri apr s sat apr fri may s sat may fri may s sat may fri may s sat may fri may s sun may fri may s sat may fri jun s sat jun fri jun s sat aug fri aug s sun aug fri sept s sat sept fri sept s sat sept fri sept s sat sept fri sept s sat sept fri oct s sat oct fri oct s sat oct thurs oct s sat oct fri oct s sat oct fri oct s sat nov fri nov s sat nov fri nov s sat nov fri nov s sat nov wed nov s sat nov fri dec s sat dec fri dec s sat dec fri dec s sat dec tues dec s wed dec total
